Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The number 8 reference on the IDS filed 12/16/2021 was not considered because the patent number (CA 2783079) does not match the publication date (1/27/2013). The same patent number is listed as the number 9 reference with the correct publication date and was considered. CA 2917968 having the publication date of 1/27/2013 is listed as the number 10 reference and was considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, when the actuator is in the released position, the tooth disengages from the backing member (per claim 1),  the second shell portion includes a plurality of apertures for receiving respective teeth of the actuator when the actuator is in the locked position (per claim 41), and the actuator includes a cam member (per claim 49). The closest prior art found is Mangone (U.S. 20080189835) however, Mangone fails to teach the above features and no prior art was found to suitably combine with Mangone to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732